DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 9/10/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020, 11/27/2020,12/2/2020 considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15- 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 last limitation “the intermediate layers are followed directly in the direction away from the semiconductor layer sequence by at least one metal layer as a reflection layer or an adhesion-promotion layer is arranged directly between the intermediate layers and the metal layer”, where the word “or” is not appropriate because “adhesion-promotion layer is arranged directly between the 
In claim 13 since “AnnGaAs” is not appropriate, it is suggested to replace “ AnnGaAs” with “AlInGaAs” as disclosed in specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2019/0067526) in combination with Kim et al (US 2016/0351754)  
With respect to claim 21, Kim et al(US 2019/0067526) teaches an optoelectronic semiconductor chip comprising, a semiconductor layer sequence”30” having an active zone”27” for generating radiation with a wavelength 554 nm  of maximum intensity L, and a mirror”43” for the radiation on a rear side opposite a light extraction side, wherein the mirror comprises a cover layer “41”located closest to the semiconductor layer sequence”30”, the cover layer”41” of silicon oxide” is formed with a material transparent to the radiation and has an optical thickness between 0.5 L and 3 L inclusive, the cover layer”41” is followed by between inclusive 2 and inclusive 10 intermediate layers “43” , alternate layers of silicon oxide and titanium oxide, in a direction away from the semiconductor layer sequence, the 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ an  optoelectronic semiconductor chip with a semiconductor layer sequence having an active zone for generating radiation with a wavelength of maximum intensity L, and a mirror for the radiation on a rear side opposite a light extraction side, where the mirror comprises a cover layer located closest to the semiconductor layer sequence, the cover layer is formed with a material transparent to the radiation and has an optical thickness between 0.5 L and 3 L inclusive, the cover layer is followed directly by between 2 and 7 inclusive intermediate layers in a direction away from the semiconductor layer sequence, the intermediate layers have alternately high and low refractive indices for the radiation and are each made of a material transparent to the radiation, a thickness of at least one of the intermediate layers is not equal to L/4, and the intermediate layers are followed directly in the direction away from the semiconductor layer sequence by at least one metal layer as a reflection layer or an adhesion-promotion layer is arranged directly between the intermediate layers and the metal layer.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teach optoelectronic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on M0n-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816